                   Case 20-10312-BLS              Doc 24       Filed 02/12/20        Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
RENTPATH HOLDINGS, INC., et al.,                             :         Case No. 20-10312 (BLS)
                                                             :
                             1
                  Debtors.                                   :         (Joint Administration Requested)
                                                             :
------------------------------------------------------------ x

                                AGENDA FOR FIRST DAY HEARING
                               AND INDEX OF FIRST DAY PLEADINGS

A.       Voluntary Petitions:

1.       RentPath Holdings, Inc.

2.       RentPath, LLC

3.       Consumer Source Holdings LLC

4.       Discover Home Network, LLC

5.       Easy Media, LLC

6.       Electronic Lead Management, Inc.

7.       Electronic Lead Management MA, Inc.

8.       Electronic Lead Management VA, Inc.

9.       Live Response Solutions Holdings, LLC

10.      Live Response Solutions, LLC

11.      Viva Group, LLC

12.      Viva Group Brokerage, Inc.
1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: RentPath Holdings, Inc. (1735); RentPath, LLC (7573); Consumer Source Holdings LLC (8150);
      Discover Home Network, LLC (4311); Easy Media, LLC (5455); Electronic Lead Management, Inc. (4986);
      Electronic Lead Management MA, Inc. (3113); Electronic Lead Management VA, Inc. (7698); Live Response
      Solutions Holdings, LLC (0462); Live Response Solutions, LLC (5120); Viva Group Brokerage, Inc. (7156);
      and Viva Group, LLC (0789). The Debtors’ mailing address is 950 East Paces Ferry Road NE, Suite 2600,
      Atlanta, Georgia 30326.



RLF1 22819974v.3
                   Case 20-10312-BLS      Doc 24     Filed 02/12/20   Page 2 of 4




B.       First Day Declaration:
13.      Declaration of Richard Martin in Support of Debtors’ Chapter 11 Petitions and First
         Day Relief [Docket No. 17; filed February 12, 2020]

C.       First Day Motions:
14.      Motion of Debtors Pursuant to Fed. R. Bankr. P. 1015(b) for Entry of Order
         Directing Joint Administration of Chapter 11 Cases [Docket No. 2; filed February
         12, 2020]

15.      Motion of Debtors for Entry of an Order Authorizing the Filing Under Seal of the
         Proposed Debtor-in-Possession Financing Fee Letter [Docket No. 21; filed February
         12, 2020]

         i.        Notice of Filing of Sealed Version of the Debtor-in-Possession Financing Fee
                   Letter [Docket No. 19; filed February 12, 2020]

         ii.       Notice of Filing of Proposed Redacted Version of the Debtor-in-Possession
                   Financing Fee Letter [Docket No. 22; filed February 12, 2020]

16.      Motion of Debtors for (I) Authority to (A) Obtain Postpetition Financing, (B) Use
         Cash Collateral, (C) Grant Liens and Provide Superpriority Administrative Expense
         Status, (D) Grant Adequate Protection, (E) Modify the Automatic Stay, and (F)
         Schedule a Final Hearing and (II) Related Relief [Docket No. 20; filed February 12,
         2020]

         i.        Declaration of Zul Jamal in Support of Motion of Debtors for (I) Authority to
                   (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (C) Grant Liens
                   and Provide Superpriority Administrative Expense Status, (D) Grant
                   Adequate Protection, (E) Modify the Automatic Stay, and (F) Schedule a
                   Final Hearing and (II) Related Relief [Docket No. 23; filed February 12,
                   2020]

17.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 345, 363, 364, 503, and 507 and
         Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing
         Debtors to (A) Continue Using Existing Cash Management System, Bank Accounts,
         and Check Stock, (B) Implement Ordinary Course Changes to Cash Management
         System, and (C) Honor Certain Related Prepetition Obligations, (II) Providing
         Administrative Expense Priority for Postpetition Intercompany Claims, (III)
         Extending Time to Comply with Requirements of 11 U.S.C. § 345(b), and (IV)
         Granting Related Relief [Docket No. 4; filed February 12, 2020]

18.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) and Fed. R.
         Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing Debtors to (A)
         Pay Prepetition Wages, Salaries, Employee Benefits, and Other Compensation, (B)
         Maintain Employee Benefit Programs and Pay Related Obligations, and (C) Pay



                                                 2
RLF1 22819974v.3
                   Case 20-10312-BLS      Doc 24     Filed 02/12/20   Page 3 of 4




         Prepetition Employee Expenses and (II) Granting Related Relief [Docket No. 16;
         filed February 12, 2020]

19.      Application of Debtors Pursuant to 11 U.S.C. § 105(a) and 28 U.S.C. § 156(c) for
         Appointment of Prime Clerk LLC as Claims and Noticing Agent Effective as of the
         Petition Date [Docket No. 8; filed February 12, 2020]

20.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 366 and Fed. R. Bankr. P.
         6003 and 6004 for Entry of Interim and Final Orders (I) Approving Debtors’
         Proposed Form of Adequate Assurance of Payment to Utility Companies, (II)
         Establishing Procedures for Resolving Objections by Utility Companies, (III)
         Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Service,
         and (IV) Granting Related Relief [Docket No. 6; filed February 12, 2020]

21.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 507(a), and 541(d) and
         Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing
         Debtors to Pay Certain Prepetition Taxes and Fees and (II) Granting Related Relief
         [Docket No. 5; filed February 12, 2020]

22.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 362(d), and 363(b) and Fed. R.
         Bankr. P. 4001, 6003, and 6004 for Interim and Final Orders (I) Authorizing Debtors
         to (A) Continue Their Insurance Programs and Surety Bond Program and (B) Pay All
         Obligations with Respect Thereto, and (II) Granting Related Relief [Docket No. 9;
         filed February 12, 2020]

23.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) and Fed. R.
         Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing Debtors to
         Honor Certain Prepetition Obligations to Customers and Continue Customer
         Programs in the Ordinary Course of Business and (II) Granting Related Relief
         [Docket No. 12; filed February 12, 2020]

24.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105 and 107, Fed. R. Bankr. P. 9018 and
         Del. Bankr. L.R. 9018-1 for Entry of an Order Authorizing the Debtors to File (I)
         Portions of the Creditor Matrix Under Seal and (II) the Commercial Information and
         the Personal Information in Future Filings Under Seal [Docket No. 7; filed February
         12, 2020]

         i.        Notice of Filing of Sealed Version of the Creditor Matrix [Docket No. 10;
                   filed February 12, 2020]

         ii.       Notice of Filing of Proposed Redacted Version of the Creditor Matrix [Docket
                   No. 11; filed February 12, 2020]

25.      Motion of Debtors Pursuant to 11 U.S.C. §§ 362 and 105(a) for Interim and Final
         Orders Establishing Notification Procedures and Approving Restrictions on Certain
         Transfers of Interests in the Debtors and Claiming a Worthless Stock Deduction
         [Docket No. 13; filed February 12, 2020]


                                                 3
RLF1 22819974v.3
                   Case 20-10312-BLS      Doc 24      Filed 02/12/20   Page 4 of 4




26.      Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 503(b) and Fed. R.
         Bankr. P. 6003 and 6004 for Interim and Final Orders (I) Authorizing Payment of
         Certain Prepetition Claims of Critical Vendors and Foreign Vendors, (II)
         Confirming Administrative Expense Priority of Undisputed and Outstanding
         Prepetition Orders, and (III) Granting Related Relief [Docket No. 14; filed February
         12, 2020]

         i.        Declaration of Richard Martin in Support of Motion of Debtors Pursuant to 11
                   U.S.C. §§ 105(a), 363(b), and 503(b) and Fed. R. Bankr. P. 6003 and 6004 for
                   Interim and Final Orders (I) Authorizing Payment of Certain Prepetition
                   Claims of Critical Vendors and Foreign Vendors, (II) Confirming
                   Administrative Expense Priority of Undisputed and Outstanding Prepetition
                   Orders, and (III) Granting Related Relief [Docket No. 15; filed February 12.
                   2020]

Dated: February 12, 2020
       Wilmington, Delaware

                                      /s/ Zachary I. Shapiro
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Daniel J. DeFranceschi (No. 2732)
                                      Zachary I. Shapiro (No. 5103)
                                      One Rodney Square
                                      920 N. King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701

                                      -and-

                                      WEIL, GOTSHAL & MANGES LLP
                                      Ray C. Schrock, P.C. (pro hac vice pending)
                                      David N. Griffiths (pro hac vice pending)
                                      Andriana Georgallas (pro hac vice pending)
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007

                                      Proposed Attorneys for Debtors
                                      and Debtors in Possession




                                                  4
RLF1 22819974v.3
